                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

                                            )
Whoop, Inc.,                                )
                                            )
         Plaintiff,                         )
                                            )
v.                                          )         Civil No. 19-10210-LTS
                                            )
Ascent International Holdings, Ltd.,        )
International Group Co., Ltd; Ascent        )
International Corporation; Ascent Batteries )
International. Inc. and Alium Batteries,    )
                                            )
         Defendants.                        )
                                            )

             ORDER ON MOTION TO COMPEL ARBITRATION (DOC. NO. 11)

                                          May 10, 2019

SOROKIN, J.

       Plaintiff Whoop, Inc. (“Whoop”) contracted with Defendants Ascent International Group

Co., Ltd. (“AI”) and Ascent Batteries International, Inc. (“AB”), collectively “Ascent,” to

manufacture batteries for Whoop’s fitness tracking devices. Whoop alleges that some of the

batteries overheated, thereby harming its customers and their property. Whoop sued Ascent for

breach of contract, products liability, violation of chapter 93A, and indemnification. Doc. No. 1-

1 at 12-19. Ascent moved to compel arbitration, asserting that the claims against it fall within

the scope of an arbitration provision contained in the parties’ contract. Doc. No. 12 at 1-2.

Whoop opposed. Doc. No. 15. For the reasons discussed below, Ascent’s motion to compel

arbitration is DENIED.
I.     FACTS 1

       Plaintiff Whoop offers fitness tracking products that help “individuals and teams perform

at a higher level.” Doc. No. 1-1 ¶ 2. Whoop has sued four related manufacturers and sellers of

the batteries installed in these products, 2 claiming certain batteries it purchased from the

defendants were defective in various ways. Id. at ¶¶ 2-10. Two defendants, AI and AB, move to

compel arbitration of the claims relating to batteries described in a January 12, 2017, purchase

order (PAR-70018). Doc. No. 11. They say claims arising from those batteries are subject to

mandatory arbitration. Id.

       The parties dispute whether the allegedly defective batteries also came from other

purchase orders. However, this dispute is not presently before the Court since Ascent has only

moved to compel arbitration of the claims arising from batteries produced under the January 12,

2017, purchase order. The following facts bear mention with respect to that purchase order.

       In or around February 2015, Whoop engaged Ascent to design battery specifications and

manufacture two different batteries for its fitness bands—the “Kenmore” and “Ortiz” batteries.

Id. ¶ 25. The specifications describe the batteries’ technical details, such as performance, safety

testing, operating instructions, and warranty period. Doc. No. 17-2 at 11-22. Based on these

specifications, Whoop placed various purchase orders for Kenmore and Ortiz batteries between

2015 and 2017. Each of these orders sought small numbers of batteries.




1
  The facts are drawn from the allegations in the Complaint and the additional documents
submitted by the parties bearing on the issues before the Court. Neither party has objected to the
Court’s consideration of these documents.
2
  The four defendants are Ascent International Group Co. Ltd (“AI”), Ascent Batteries
International, Inc. (“AB”), Ascent International Holdings, Ltd. (“AH”), and Ascent International
Corporation (“AC”). Doc. No. 1-1 ¶¶ 2-10. The parties agree that the fifth named defendant,
Alium Batteries, is not a separate entity, but a trade name used by AI. Doc. No. 12 at 7; Doc.
No. 15 at 9.
                                                  2
       On January 12, 2017, Whoop emailed purchase order PAR-70018 to Ascent, requesting

7,300 Kenmore batteries and 5,200 Ortiz batteries, both at a price of $3.38/unit with net 30 3

payment terms. Doc. No. 13-4 at 2-3. The purchase order (“PO”) is addressed to AB and

provides Whoop’s shipping address and requested delivery date. Id. at 3. In the description

column, the purchase order specifies the type of battery ordered and includes the following

instructions:

       PO to provide coverage for Ascent to begin work on order immediately
       Volume pricing should be consistent with quote of 5/19 from Brett Kacura 4: 5k @
       3.375 USD, 10k @ 3.30 USD
       Awaiting formal quote per Chas Esposito 5

Id. In its email accompanying the purchase order, Whoop also instructs Ascent to “use this PO

to begin preparation of this material immediately.” Id. at 2. Under “quote number,” the

purchase order references Ascent’s “[e]mail of 5/19,” which discusses volume pricing for large

battery orders. See Doc. No. 17-3 at 9. Neither the January 12, 2017, purchase order, Doc. No.

13-4 at 3, nor the May 19 Brett Kacura email quote, id. at 2, discuss any terms or conditions

involving arbitration.

       On January 14, 2017, Ascent emailed quote #100183 to Whoop. Doc. No. 26-1 at 2, 4.

The email was sent from an AB email address and the quote is on AI’s letterhead. The quote

states that Ascent would sell 10,000 Kenmore batteries for $3.38/unit and 10,000 Ortiz batteries

for $3.51/unit with net 10 payment terms. Id. at 4. The quote further recites that “all quotes are

subject to Ascent International Group Co., Ltd. standard terms and conditions of sale . . . Please

go to the following link for complete list of terms and conditions of sale



3
  The Court understands “net 30” to mean that the buyer must pay the seller within 30 days of the
shipment of the goods.
4
  Brett Kacura is a principal of AB. Doc. No. 13 at 1.
5
  Chas Esposito was an employee of AB in January 2017. Doc. No. 26 at 1.
                                                 3
http://ascentbatteries.com/?page_id=630.” 6 Id. The terms and conditions linked in quote

#100183 include the following relevant provisions:

       3. ACCEPTANCE OF BUYER’S ORDER. Seller’s terms and conditions herein
       apply to all Offers made, and all Orders accepted, by Selle [sic] Seller’s acceptance
       of Buyer’s Order, and any changes or amendments thereto is strictly limited to and
       conditioned up on Seller’s terms and conditions. Unless otherwise agreed in
       writing by a duly authorized representative of Seller, Seller objects to and is not
       bound by terms or conditions that differ from, add to, or modify Seller’s terms and
       conditions. . . . Unless Seller agrees otherwise, Buyer’s issuance of an Order in
       response to Seller’s Offer shall conclusively evidence Buyers unconditional
       acceptance of Seller’s terms and conditions irrespective of any different terms and
       conditions Buyer may offer or include in its Order. . . .

       28. DISPUTES AND ARBITRATION. The Parties shall attempt to resolve any
       dispute, controversy, or claim arising under or relating to Seller’s Offer or buyer’s
       Order, or to a material breach, including its interpretation, performance, or
       termination. If the parties are unable to resolve such dispute, either Party may refer
       the dispute to arbitration. The arbitration shall be conducted in English and in
       accordance with the Commercial Rules of the American Arbitration Association,
       which shall administer the arbitration and act as appointing authority. The
       arbitration, including the rendering of the decision and/or award, shall take place in
       Philadelphia, Pennsylvania United States of America, and shall be the exclusive
       forum for resolving the dispute, controversy, or c 7

Doc. No. 17-3 at 20, 27.

       On January 18, 2017, Whoop emailed Ascent to inquire whether the prices listed in quote

#100183 applied to smaller orders and attached a revised purchase order. Doc. No. 13-5 at 2.




6
  Due to an error in Ascent’s records software, Ascent inadvertently submitted a version of quote
#100183 containing an incorrect link (http://aliumbatteries.com/terms-and-conditions-of-sale/) to
the additional terms and conditions. Doc. No. 24 at 2. This incorrect link was not active in
January 2017, and the terms it linked to recite a Hong Kong arbitration provision. Id. After
realizing its error, Ascent submitted a corrected version of quote #100183 containing a link
(http://ascentbatteries.com/?page_id=630) to a set of terms and conditions which included a
Philadelphia arbitration provision. Id. at 2-3.
7
  In the Terms and Conditions Ascent provided to the Court, there appears to be a typographical
error in paragraph 28, as quoted above. The sentence in which Ascent names Philadelphia,
Pennsylvania as the exclusive forum ends with an incomplete word, and the following sentence
begins thereafter. Neither party has argued that the “missing” word (which appears to begin with
the letter “c”) is material to the resolution of this case.
                                                 4
The revised purchase order references Ascent’s quote #100183 and requests 7,300 Kenmore for

$3.38/unit and 5,200 Ortiz batteries for $3.51/unit with net 30 payment terms. Id. at 4.

       On February 8, 2017, Whoop emailed to inform Ascent that it had inadvertently switched

the requested quantities of the two batteries in its January 18, 2017 revised purchase order. Doc.

No. 13-6 at 2. Whoop attached a second revised purchase order requesting 5,200 Kenmore

batteries for $3.38/unit and 7,300 Ortiz for $3.51/unit with net 30 payment terms. Id. at 9. The

February 8, 2017 purchase order is otherwise substantively identical to the January 18, 2017

purchase order.

       Sometime after February 8, 2017 (the record does not reflect the specific date), Ascent

sent Whoop sales order #300465 to confirm Whoop’s order for 7,300 Ortiz batteries at a price of

$3.51/unit and 5,200 Kenmore batteries at a price of $3.38/unit, with net 30 payment terms.

Doc. No. 14-4 at 2. The price, quantity, and payment terms exactly matched the February 8

purchase order sent by Whoop. As with quote #100183, the order confirmation is on AI’s

letterhead and includes a link to terms and conditions of sale involving a Philadelphia arbitration

clause. Id. Based on the record before the Court, neither party sent any other forms regarding

this order of batteries after Ascent’s sales order #300465.

       Ascent fulfilled Whoop’s order in two shipments on March 25, 2017, and April 8, 2017.

Doc. No. 12 at 5. Both shipments were accompanied by invoices (#500614 and #500637) that

contain links to terms and conditions involving a Philadelphia arbitration clause. Doc. No. 17-3

at 17 and Doc. No. 14-3 at 2. 8 Whoop accepted the batteries shipped by Ascent.




8
 Page 2 of Document Number 14-3 contains the incorrect link to terms and conditions. To date,
neither Ascent nor Whoop has submitted a corrected copy.
                                                 5
       Nearly one year later, on February 10, 2018, Whoop notified Ascent of an issue with

batteries overheating in Whoop’s fitness bands. Doc. No. 1-1 ¶ 32. After additional testing,

Whoop began recalling and replacing products with the allegedly defective batteries. Doc. No.

17-1 ¶ 36.

       On January 31, 2019, Whoop filed an eight-count complaint in the Massachusetts

Superior Court alleging: breach of contract (Count I), negligence (Count II), strict products

liability for defective design and failure to warn (Count III), breach of implied warranties of

merchantability and fitness for a particular purpose (Count IV), breach of express warranty

(Count V), negligent interference with prospective economic relations (Count VI), unfair and

deceptive business practices under Mass. Gen. Laws ch. 93A (Count VII), and implied indemnity

(Count VIII). Doc. No. 1-1. Ascent timely removed the case to this Court. Doc. No. 1.

       On February 15, 2019, Ascent 9 moved to compel arbitration in Hong Kong, asserting that

all of Whoop’s claims are subject to an arbitration provision contained in the parties’ contract.

Doc. No. 12 at 1. Whoop opposed and asserted that Ascent submitted an incorrect copy of quote

#100183 containing a link that was inoperative in January 2017. Doc. No. 15 at 22-23. Ascent

conceded this point and submitted a corrected exhibit (discussed above). The correct link, which

Ascent confirmed in its reply brief, leads to terms and conditions requiring arbitration in

Philadelphia, not Hong Kong. Doc. No. 24 at 1. The Court heard oral argument from the parties

on April 12, 2019.




9
 AI and AB are the moving parties. Doc. No. 11 at 1. Neither AC nor AH moved to compel
arbitration.
                                                 6
II.    LEGAL STANDARD

       When ruling on a motion to compel arbitration, courts should “draw [upon] the relevant

facts from the operative complaint and the documents submitted . . . in support of the motion to

compel arbitration.” Cullinane v. Uber Techs., Inc., 893 F.3d 53, 55 (1st Cir. 2018). Motions to

compel arbitration are subject to the same standard of review as motions for summary

judgement, requiring courts to “consider facts in the light most favorable to the non-movant . . .

and exercise [their] wide discretion to look beyond the complaint at pleadings and documents

submitted by either party.” Perez-Tejada v. Mattress Firm, Inc., Civ. No. 17-12448, 2019 WL

830450, at *1 (D. Mass. Feb. 21, 2019) (quoting Boulet v. Bangor Sec. Inc., 324 F.Supp.2d 120,

123 (D. Me. 2004)) (internal quotation marks omitted).

       Section 4 of the Federal Arbitration Act permits parties “aggrieved by another party’s

refusal to arbitrate to petition a district court to compel arbitration in accordance with the parties’

preexisting agreement.” Campbell v. General Dynamics Gov’t Sys. Corp., 407 F.3d 546, 552

(1st Cir. 2005); see also 9 U.S.C. § 4. However, “a party cannot be required to submit to

arbitration any dispute which he has not agreed so to submit.” AT&T Techs., Inc. v. Commc’ns

Workers, 475 U.S. 643, 648 (1986) (quotation marks omitted).

       Ascent, as the party moving to compel arbitration, bears the burden to show “that a valid

agreement to arbitrate exists, that the movant is entitled to invoke the arbitration clause, that the

other party is bound by that clause, and that the claim asserted comes within the clause’s scope.”

Campbell, 407 F.3d at 552 (quoting InterGen N.V. v. Grina, 344 F.3d 134, 142 (1st Cir. 2003)).

To create an enforceable contract, “there must be agreement between the parties on the material




                                                   7
terms of that contract, and the parties must have a present intention to be bound by that

agreement.” Situation Mgmt. Sys., Inc. v. Malouf, Inc., 430 Mass. 875, 878 (2000). 10

       Here, both parties agree that a valid contract exists but dispute whether the terms of that

contract include arbitration. Disputes about whether a specific term is included in a contract for

the sale of goods after an exchange of forms are resolved by the rules set out in § 2-207 of the

Uniform Commercial Code (“UCC”). See JOM, Inc. v. Adell Plastics, Inc., 193 F.3d 47, 52-54

(1st Cir. 1999). Section 2-207 states:

       (1) A definite and seasonable expression of acceptance or a written confirmation
           which is sent within a reasonable time operates as an acceptance even though it
           states terms additional to or different from those offered or agreed upon, unless
           acceptance is expressly made conditional on assent to the additional or different
           terms.
       (2) The additional terms are to be construed as proposals for addition to the contract.
           Between merchants such terms become part of the contract unless:
           (a) the offer expressly limits acceptance to the terms of the offer;
           (b) they materially alter it; or
           (c) notification of objection to them has already been given or is given within a
                reasonable time after notice of them is received.
       (3) Conduct by both parties which recognizes the existence of a contract is
           sufficient to establish a contract for sale although the writings of the parties do
           not otherwise establish a contract. In such case the terms of the particular
           contract consist of those terms on which the writings of the parties agree,
           together with any supplementary terms incorporated under any other provisions
           of this Act.

Massachusetts enacted § 2-207 of the UCC under Mass. Gen. Laws ch. 106, § 2-207. This

section departs from § 2-207 of the UCC in only one way: whereas subsection (2) of § 2-207 of

the UCC applies only to “additional terms,” subsection (2) of its Massachusetts counterpart

applies to “additional or different terms.” Apart from this variation, the sections are identical.




10
  During the April 12, 2019, hearing, the parties orally stipulated that Massachusetts law should
apply to issues of contract formation. Accordingly, the Court applies Massachusetts law.
                                                  8
       To determine whether the terms of the parties’ contract include the arbitration clause, the

Court looks first to which documents constitute the offer and acceptance and what terms are

recited or incorporated by reference in each document.

III.   DISCUSSION

       A.      The First Offer

       Ascent asserts that its January 14, 2017, quote #100183 constitutes the offer, and

Whoop’s January 12, 2017, purchase order is merely an invitation for offers because it says

“[a]waiting formal quote per Chas Esposito.” Doc. No. 12 at 3. Taking quote #100183 as the

offer, Ascent argues that the parties formed a contract under § 2-207(1) because Whoop’s

revised purchase orders (dated January 18, 2017, and February 8, 2017) constitute a counteroffer

which Ascent accepted by sending its order confirmation #300465 and shipping the requested

batteries. Ascent further argues that this contract validly incorporates a Philadelphia arbitration

provision because quote #100183 includes a “conspicuous blue html link” to additional terms

and conditions containing such a provision. Id. at 8. Since Whoop’s subsequent forms are silent

with respect to Ascent’s additional terms and conditions, Ascent asserts that these terms—

including the arbitration provision—were accepted as part of the parties’ contract. Id. at 9.

       The Court takes a different view. The January 12, 2017, purchase order constitutes an

offer and not a mere invitation for offers. In addition to preceding Ascent’s quote by two days,

the purchase order recites the price, quantity, types of batteries requested, payment terms,

delivery address, and requested delivery date, and states its purpose is to “provide coverage for

Ascent to begin work on [the] order immediately.” Doc. No. 13-4 at 3. This document is plainly

an offer to purchase goods under Massachusetts law, which describes an “offer” as “inviting

acceptance in any manner and by any medium reasonable in the circumstances.” Mass. Gen.



                                                 9
Laws ch. 106, § 2-206. See also I & R Mech., Inc. v. Hazelton Mfg. Co., 62 Mass. App. Ct. 452,

455 (2004) (“An offer is the manifestation of willingness to enter into a bargain made in such a

way as to justify the other person in understanding that his assent will conclude the agreement.”).

Further, under Massachusetts law, “an order or other offer to buy goods for prompt or current

shipment shall be construed as inviting acceptance either by a prompt promise to ship or by the

prompt or current shipment of . . . goods.” Mass. Gen. Laws ch. 106, § 2-206 (emphasis added).

       Here, Whoop’s purchase order not only instructs Ascent to begin work “immediately,”

but it is also sufficiently detailed to empower Ascent to accept the order by shipping the

requested batteries or by simply responding “yes.” Although the purchase order recites

“[a]waiting formal quote,” this language alone cannot transform an offer complete with price,

quantity, item description, payment terms, delivery address, and requested delivery date into a

mere invitation for offers. See Gilbert & Bennett Mfg. Co. v. Westinghouse Elec. Corp., 445 F.

Supp. 537, 545 (D. Mass. 1977) (finding that buyer’s purchase order constituted an offer because

it “state[d] all necessary terms of the sale,” including “the subject matter of the proposed sale,”

“the number of units sold,” “the purchase price,” and “the place of delivery”).

       B.      Subsequent Counteroffers and Acceptance

       Having established that Whoop’s January 12, 2017, purchase order constitutes an offer,

the Court next considers whether Ascent’s January 14, 2017, quote constitutes a “definite and

seasonable expression of acceptance” or a counteroffer. Compared to Whoop’s purchase order,

Ascent’s quote increases the quantities of Kenmore and Ortiz batteries from 7,300 units and

5,200 units, respectively, to 10,000 units of each battery. The quote also raises the price of Ortiz

batteries from $3.38/unit to $3.51/unit and specifies net 10 payment terms as opposed to the net

30 payment terms proposed by Whoop. Under Massachusetts law, Ascent’s substitution of a



                                                 10
substantially higher quantity and price term amounts to a rejection of Whoop’s offer to buy, and

a counteroffer to sell a higher quantity of batteries at a higher price. See Lambert v. Kysar, 983

F.2d 1110, 1115 (1st Cir. 1993) (reduction in quantity from 2600 units to 1650 units was a

rejection of seller’s offer and constituted a counteroffer). Since Ascent’s quote modified

significant terms such as quantity, price, and payment terms, it is not a “seasonable expression of

acceptance” under § 2-207(1), but is rather a counteroffer, rejecting the initial offer. Because

there is no acceptance under 2-207(1), there is no application of § 2-207(2). See id. (“Since

[buyer’s] alternation of the quantity term amounted to a rejection of the original offer, rather than

a mere modification or supplementation of the boilerplate language in the original offer form,

this is not an appropriate case for the application of UCC § 2-207(2).”) (emphasis in original).

See also J. Murray, Murray on Contracts, § 51 (5th ed. 2011) (“To understand the operation of

counter offers under 2-207, it is important to remember that § 2-207 was not designed to modify

the matching acceptance [mirror image] rule with respect to dickered terms such as price,

quantity and subject matter to which the parties consciously advert.”).

       The February 8, 2017, revised purchase order Whoop sent in response constitutes yet

another counteroffer because the parties, at that time, still had not agreed upon on the quantity,

price, and payment terms. 11 This revised purchase order confirms Ascent’s battery prices but

requests substantially lower quantities of each battery (5,200 Kenmore units and 7,300 Ortiz

units) and net 30, rather than net 10, payment terms. Doc. No. 13-6 at 9.

       The parties therefore did not reach a “definite and seasonable expression of acceptance or

a written confirmation” until Ascent sent sales order #300465 to confirm Whoop’s order for



11
   Whoop’s January 18, 2017 purchase order, which recited incorrect quantities of each battery,
also was not an acceptance for the same reason—the parties had not agreed on the quantity,
price, and payment terms.
                                                 11
7,300 Ortiz batteries at a price of $3.51/unit and 5,200 Kenmore batteries at a price of $3.38/unit

with net 30 payment terms. Doc. No. 14-4 at 2. At this point, the parties formed a contract

under § 2-207(1) because they had finally come to an agreement on the material terms, namely

the price, quantity, and payment terms.

       The Court first considers the application of 2-207(2) to the additional terms contained in

Ascent’s terms and conditions. The additional terms and conditions of sale linked in Ascent’s

sales order #300465 constitute proposals for addition under § 2-207(2). 12 Accordingly, these

terms and conditions are merely proposals for additional terms and become a part of the parties’

contract if none of the three exceptions under § 2-207(2) applies. Neither party has argued that

either subsection (a) or (c) of § 2-207(2) applies. Thus, any such argument is waived. In any

event, based on the record, the Court finds that there is no evidence that Whoop’s “offer

expressly limit[ed] acceptance to the terms of the offer,” § 2-207(2)(a) or that “notification of

objection to [Ascent’s terms and conditions] ha[d] already been given or [was] given within a

reasonable time after notice of them [was] received,” § 2-207(2)(c). Accordingly, the Court

considers only whether subsection (b)—whether the additional terms materially alter the

contract—applies.




12
   The Court assumes, without deciding, that inclusion of a link to terms and conditions located
on a website was sufficient in this case to incorporate those terms and conditions by reference
into Ascent’s sales order. See Infinity Fluids, Corp. v. General Dynamics Land Systems, Inc.,
Civ. No. 12–40004, 2013 WL 3158094, at *5 (D. Mass. June 19, 2013) ( “what should have been
clear to a sophisticated party like [the plaintiff] is the fact that a separate and conspicuous text
box contained on every page of the PO clearly and unequivocally states that the Terms and
Conditions can be found at [website link]. . . . his explicit and recurring language sufficiently
provided [the plaintiff] with notice of where to locate the Terms and Conditions and the
arbitration language contained [therein]”).
                                                 12
        C.      Material Alternation

        If the additional terms in Ascent’s forms are not material, they will be incorporated into

the parties’ agreement. i.Lan Sys. v. Netscout Serv. Level Corp., 183 F.Supp.2d 328

(D.Mass.2002) (“Between merchants, if a party never objects to the additional terms, and the

additional terms are not ‘material,’ then the UCC deems the party to have accepted the additional

terms implicitly, for lack of a better description.”).

        In Massachusetts, courts must undertake a “fact specific, case-by-case analysis to

determine whether a proposed term should become a part of the parties’ contract.” Sibcoimtrex,

Inc. v. Am. Foods Grp., Inc., 241 F. Supp. 2d 104, 110 (D. Mass. 2003). While surprise and

hardship are among the factors to be weighed in considering all the relevant facts and

circumstances, these factors are “a consequence of material alternation, not a definition of it.”

Id. at 108. In Sibcoimtrex, the court concluded that a seller’s proposal to modify a commercial

agreement to include an arbitration clause was a material alteration that did not become a part of

the parties’ contract. Id. In reaching this conclusion, the court considered whether the parties

ever discussed how disputes would be resolved, the course of dealing between the parties, and

the limiting effects of the arbitration clause at issue. Id. at 109-10. Observing that “[a]n

agreement to arbitrate is an agreement to forgo other available avenues of seeking relief for

breach of contract,” the court noted that arbitration clauses operate as “a limitation on remedies,”

and Comment 4 to § 2-207 implies that additional terms limiting available remedies should be

considered “material additions” that only become effective on an express acceptance. Id. at 110.

        Here, as in Sibcoimtrex, there is no indication that the parties ever expressly addressed

the question of how disputes would be resolved, except by Ascent’s unilateral incorporation of

the arbitration clause in its forms. Nor does the parties’ course of dealing establish assent to the



                                                  13
arbitration provision. While Ascent’s forms pertaining to the January 12, 2017 purchase order

include links to the arbitration clause, Whoop simply received and retained these forms without

signing them or otherwise assenting to the arbitration clause. Since neither party has argued that

arbitration is a customary method of dispute resolution in the battery industry, this behavior

alone falls short of consent to arbitration. See Diskin v, J.P. Stevens & Co., 836 F.2d 47, 51 (1st

Cir. 1987) (refusing to “imply appellant’s consent to arbitrate based only on appellee’s vague

assertion of prior dealings” and “unspecific reference” to industry customs) (emphasis in

original). While the Federal Arbitration Act favors arbitration of commercial disputes where the

parties have agreed to do so, proof of the existence of an agreement to arbitrate must always

precede an order enforcing the agreement. Sibcoimtrex, 241 F. Supp. 2d at 110-11. The Court

concludes that no such proof exists here.

       The arbitration provision constitutes a material alternation to which Whoop never

expressly or implicitly agreed. Therefore, the arbitration provision is not part of the parties’

contract.

       D.      Expressly Conditioned

       The Court considers one additional point, which was not argued by the parties. For the

reasons expressed above, Ascent’s sales order #300465 constituted an acceptance of Whoop’s

counteroffer in the February 8 purchase order. However, even if Ascent’s sales order #300465

had expressly conditioned acceptance on Whoop’s assent to its terms and conditions, it would

have been another counteroffer, rather than an acceptance. Under § 2-207(1), if the seller’s

response to the offer makes acceptance “expressly conditional” on the buyer’s “assent to the

additional or different terms,” then the seller’s response is a counteroffer and not an acceptance.

JOM, 193 F.3d at 53. A contract is then formed through the parties’ writings only if the buyer



                                                 14
expresses its affirmative acceptance of the seller’s counteroffer. Id. However, language that

expressly conditions acceptance is “not easily invoked.” J.J. White & R.S. Summers, UCC § 1-

3, at 39 (5th ed. 2000). The seller’s form must place the buyer on “unambiguous notice” that it is

merely a counteroffer. See JOM, 193 F.3d at 53.

       The Court observes that the terms and conditions of sale linked in Ascent’s sales

confirmation #100183 state that Whoop’s order “is strictly limited to and conditioned upon

[Ascent’s] terms and conditions” and Ascent “objects to any terms and conditions that differ

from, add to, or modify” its terms and conditions. Doc. No. 17-3 at 20. Neither party addressed

whether this language is sufficient to expressly condition Ascent’s acceptance on Whoop’s

assent to the linked terms and conditions. Indeed, it is unclear whether this language would be

sufficient, as courts are less likely to regard language that departs from the specific language of

§ 2-207(1) as sufficient. See, e.g., Dorton v. Collins & Aikman Corp., 453 F.2d 1161, 1168 (6th

Cir. 1972) (stating “it is not enough that an acceptance is expressly conditional on additional or

different terms; rather, an acceptance must be expressly conditional on the offeror’s assent to

those terms” and must “clearly reveal[] that the offeree is unwilling to proceed with the

transaction unless he is assured of offeror’s assent to the additional or different terms therein”)

(emphasis in original).

       Even if the language in Ascent’s sales confirmation #100183 was sufficient to trigger an

“expressly conditional” acceptance and transform it into yet another counteroffer, the Court finds

that the arbitration provision still would not have become part of the parties’ contract. 13 The

parties would not have formed a contract through their writings because Whoop never expressly



13
  The Court perceives no view of the facts under which it could conclude that Ascent made an
offer which Whoop accepted in writing. Accordingly, any reasonable interpretation of the facts
leads to the conclusion that the arbitration provision is not part of the contract.
                                                 15
assented to Ascent’s additional terms. Instead, the parties would have formed a contract under

§ 2-207(3) because their subsequent conduct—shipment and acceptance of the goods—

demonstrates that the parties believed that a binding agreement had been formed. JOM, 193 F.3d

at 54. “Where the writings do not form a contract, subsection (3) states its own criteria—‘those

terms on which the writings agree’ plus any terms that would be provided by other Code

sections.” Commerce & Indus. Ins. v. Bayer Corp., 433 Mass. 388, 394 (2001). The arbitration

provision therefore would not become a term of the parties’ contract because it was not common

to both parties’ forms and none of the gap-filling provisions of Mass. Gen. Laws ch. 106 provide

for arbitration. Id. at 394-95. 14

IV.     CONCLUSION

        Ascent’s motion to compel arbitration, Doc. No. 11, is DENIED. Responses by the

defendants to the Complaint are due by May 24, 2019.

                                                             SO ORDERED.



                                                      /s/ Leo T. Sorokin
                                                     Leo T. Sorokin
                                                     United States District Judge




14
  The Court takes no position as to which other provisions in Ascent’s terms and conditions may
be part of the parties’ contract. Certainly, those provisions which are material are not part of the
contract, while those provisions which are not material are part of the contract. However, the
Court expresses no view at this time as to which specific provisions, other than the arbitration
provision, are in fact material.
                                                16
